Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 depends from claim 122 which does not exist.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20’s limitations are identical to claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Starkweather et al. (US 20170340760 A1) in view of Schmitz (US 9648861 B2).
Regarding claim 1, Starkweather discloses an apparatus for sterilizing airport security scanner bins (figs. 1a-1i) (abstract Note disinfection of equipment), comprising;
a housing (100) having a housing bottom support, housing sidewalls, and a housing top wall, the housing having an open front housing end and 
the apparatus including a top UV radiator, and side UV radiators within the housing, and front and back UV radiators (reference’s claims 1, 4, and 6) [0030];

(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
[0030 Note energy sources configured to emit ultraviolet (UV) light);
(figs. 1a-1i); 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins) [0028] [0030-0032] [0037] [0039].
     	But Starkweather fails to disclose the an open back housing end.
    	Schmitz, however, discloses a UV sterilization device (abstract) with a conveyor (figs. 1-6, 6) that feeds objects through a housing (2) at the housing’s open front (4) and open beak ends (22). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Starkweather, with a housing with an open front and back for items to pass therethrough, as taught by Schmitz, to use as a substitution of one known housing configuration for another (open back/rear side) to obtain predictable sterilization and item loading and unloading results.

     	Regarding claim 12, Starkweather discloses that an apparatus for sterilizing airport security scanner bins (figs. 1a-1i) (abstract Note disinfection of equipment), comprising;
a housing (100) having a housing bottom conveyor [0037], housing sidewalls, and a housing top wall, the housing having an open front housing end and 

the housing and the open front 
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 [0030 Note energy sources configured to emit ultraviolet (UV) light);
(figs. 1a-1i)
(abstract Note disinfection of equipment is inclusive of airport security scanner bins) [0028] [0030-0032] [0037] [0039].
     	But Starkweather fails to disclose the an open back housing end.
    	Schmitz, however, discloses a UV sterilization device (abstract) with a conveyor (figs. 1-6, 6) that feeds objects through a housing (2) at the housing’s open front (4) and open beak ends (22). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Starkweather, with a housing with an open front and back for items to pass therethrough, as taught by Schmitz, to use as a substitution of one known housing configuration for another (open back/rear side) to obtain predictable sterilization and item loading and unloading results.

     	Regarding claim 2, Starkweather discloses that the housing (100) bottom support comprises a conveyor [0037].
Regarding claim 3, Starkweather discloses that the front UV radiator (122) [0030] is located adjacent the open front housing end and the back UV radiator is located adjacent to the open back housing end (figs. 1a-1i, see locations of energy sources 122a-122d)

 	[0028] [0030-0032] [0037] [0039].

Moreover, regarding claims 4 and 14, Schmitz discloses a item/bin stacking table (figs. 1-6; 50) for receiving items/bins from the open back housing end (22) (abstract Note an item is inclusive of a bin).; and is obvious for the reasons discussed supra with reference to claim 1 and/or 12, see previous.

     	Regarding claims 5, Starkweather discloses that the side UV radiators comprise UVC LED arrays (abstract) [0008].
     	Regarding claims 6 and 16, Starkweather discloses that the top UV radiator (122) comprises a UVC LED array (abstract) [0008] (reference’s claims 1, 4, and 6).
     	Regarding claims 7 and 17, Starkweather discloses that the front and back UV radiators (122) comprise UVC LED arrays (abstract) [0008] (reference’s claims 1, 4, and 6) [0031].
     	Regarding claims 8 and 18, Starkweather discloses that the side UV radiators (122) comprise UVC LED arrays (122) (abstract) [0008] having a length substantially equal to a length [0031] of the housing (100) (reference’s claims 1, 4, and 6).
     	Regarding claims 9 and 19, Starkweather discloses that the top UV radiator (122) comprises a UVC LED array (abstract) [0008] having a length substantially equal to a length [0031] of the housing (100) (reference’s claims 1, 4, and 6).
     	Regarding claims 10 and 20, Starkweather discloses that the front and back UV radiators (122) comprise UVC LED arrays (abstract) [0008] having a length substantially equal to a width [0031] of the housing (100) (reference’s claims 1, 4, and 6).

Regarding claim 13, Starkweather discloses that the front UV radiator (122) [0030] is located adjacent the open front housing end and the back UV radiator is located adjacent to the open back housing end (figs. 1a-1i, see locations of energy sources 122a-122d) and are inclined [0029] to radiate UV light up into a concave portion of each bin end wall [0031] 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins and their various shapes) 
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 	[0028] [0030-0032] [0037] [0039].

     	Regarding claim 15, Starkweather discloses that the side UV radiators comprise UVC LED arrays (abstract) [0008] and are inclined [0029] to radiate UV light up into concave portions each bin sidewall [0031] 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins and their various shapes) 
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 	[0028] [0030-0032] [0037] [0039].

2.	Claim 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Starkweather et al. (US 20170340760 A1) in view of Schmitz (US 9648861 B2); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Freue et al. (US 9125957 B2).
Regarding claim 11, Starkweather discloses 
a bin sensor for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time.
Freue, however, discloses a UV handheld device (abstract) (inclusive of bins) sterilizer conveyor system (abstract) that has a handheld device/bin sensor (138) for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time (col. 7, lines 30-45).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a bin sensor for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time, as taught by Freue, to for the use of known UV light activation mechanism/technique to improve similar UV sterilization devices in the same way 9i.e., to automate the activation of the UV source based upon a target’s presence to improve efficiency, UV source lifetime and reduce energy expenditures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881